DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive. Applicant has argued that Faulds et al. does not disclose a film, hydrogel, active food packaging, prebiotic, or texturing agent. As will be discussed below, Faulds et al. discloses wheat flour comprising both water-soluble and water-insoluble feruloylated arabinoxylans. The wheat flour reads on a prebiotic because the arabinoxylans are capable of promoting the activity of gut microorganisms (see p. 307 col. 1 para. 1-p. 308 col. 1 para. 1 of “Brewers spent grain: source of value-added polysaccharides for the food industry in reference to the health claims” to Steiner et al., already made of record). Furthermore, the wheat flour reads on a texturing agent, because wheat flour can necessarily change the texture of a second material or solution to which it is added. Therefore, the disclosure of Faulds et al. meets the . 
Applicant’s newly submitted amendments to the claims have necessitated a new grounds of rejection, presented below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 34 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faulds et al. (Specificity of feruloyl esterases for water-extractable and water-unextractable feruloylated polysaccharides: influence of xylanase) (already of record) as evidenced by Steiner et al. (Brewers spent grain: source of value-added polysaccharides for the food industry in reference to the health claims) (already of record).
Regarding claim 34, Faulds et al. discloses a carbohydrate-based material (wheat flour) (p. 282 col. 2 para. 4-p. 283 col. 1 para. 1) comprising a feruloylated arabinoxylan and specifically comprising both water-soluble feruloylated arabinoxylans and water-insoluble feruloylated arabinoxylans (p. 281 col. 2 para. 1-p. 282 col. 1 para. 1, p. 282 col. 2 para. 3-p. 283 col. 2 para. 3, Tables 2-3). The material reads on a prebiotic because the arabinoxylans have the inherent capability of promoting the activity of gut microorganisms (see p. 307 col. 1 para. 1-p. 308 col. 1 para. 1 of Steiner et al.). Furthermore, the material reads on a texturing agent, because wheat flour can necessarily change the texture of a second material or solution to which it is added. 
.  

Claim 34 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Damen et al. (Prebiotic effects and intestinal fermentation of cerealarabinoxylans and arabinoxylan oligosaccharides in ratsdepend strongly on their structural properties and jointpresence) (already of record) as evidenced by Niño-Medina et al. (Feruloylated arabinoxylans and arabinoxylan gels: structure, sources and applications).
Regarding claim 34, Damen et al. discloses a carbohydrate-based prebiotic material comprising an arabinoxylan wherein the material comprises both water-soluble and water-insoluble arabinoxylans (Abstract, p. 1863 col. 2 para. 3-p. 1865 col. 2 para. 1, p. 1872 col. 2 para. 3-4). Damen et al. discloses that the water-soluble arabinoxylans are obtained from wheat flour and the water-insoluble arabinoxylans are obtained from wheat bran (p. 1863 col. 2 para. 3-p. 1864 col. 1 para. 1). Damen et al. does not expressly teach wherein the water-soluble arabinoxylans and water-insoluble arabinoxylans are both feruloylated arabinoxylans; nonetheless, Niño-Medina et al. states “feruloylated arabinoxylans are the major non-starch polysaccharides from the cereal cell walls” and provides evidence that the 
Damen et al. is silent as to the feruloylated arabinoxylan being produced by a process according to claim 22. Nonetheless, it is noted that the patentability of a product does not depend on its method of production; if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113). The product disclosed by Damen et al. is the same as the claimed product; both are carbohydrate-based materials comprising an added feruloylated arabinoxylan (regardless of whether the feruloylated arabinoxylan is produced by a process according to claim 22 or produced by a different process) and comprising both water-soluble feruloylated arabinoxylans and water-insoluble feruloylated arabinoxylans. Therefore, Damen et al. fully meets claim 34.  

Claim 35 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Damen et al. (Prebiotic effects and intestinal fermentation of cerealarabinoxylans and arabinoxylan oligosaccharides in ratsdepend strongly on their structural properties and jointpresence) (already of record) as evidenced by Niño-Medina et al. (Feruloylated arabinoxylans and arabinoxylan gels: structure, sources and applications).
Regarding claim 35, Damen et al. discloses a carbohydrate-based prebiotic material comprising an added arabinoxylan (e.g. the material is a feed comprising added arabinoxylans prepared from wheat) wherein the material comprises both water-soluble and water-insoluble arabinoxylans (Abstract, p. 1863 col. 2 para. 3-p. 1865 col. 2 para. 1, p. 1872 col. 2 para. 3-4). Damen et al. discloses that the water-soluble arabinoxylans are obtained from wheat flour and the water-insoluble arabinoxylans are feruloylated arabinoxylans; nonetheless, Niño-Medina et al. states “feruloylated arabinoxylans are the major non-starch polysaccharides from the cereal cell walls” and provides evidence that the arabinoxylans of both wheat flour and wheat bran are feruloylated (see entire document). Although Damen et al. does not mention that the water-soluble arabinoxylans and water-insoluble arabinoxylans are feruloylated, Niño-Medina et al. evidences the fact that these arabinoxylans are necessarily feruloylated.
Damen et al. is silent as to the added feruloylated arabinoxylan being by a process according to claim 22. Nonetheless, it is noted that the patentability of a product does not depend on its method of production; if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113). The product disclosed by Damen et al. is the same as the claimed product; both are carbohydrate-based materials comprising an added feruloylated arabinoxylan (regardless of whether the feruloylated arabinoxylan is produced by a process according to claim 22 or produced by a different process) and comprising both water-soluble feruloylated arabinoxylans and water-insoluble feruloylated arabinoxylans. Therefore, Damen et al. fully meets claim 35.  

Allowable Subject Matter
Claims 22-33 are allowable for the reasons set forth in the Office Action dated 7/13/2020.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799